DETAILED ACTION
Status of Claims
1. 	This office action is in response to restriction election dated 1/15/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, claims 7-20 in the reply filed on 1/15/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-20
Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 

Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)


a document obfuscation value corresponding to a document representing a trade secret; and
a block value generated based at least in part on the document obfuscation value, the block value representing a block in a blockchain of a distributed-ledger system – constitutes Insignificant Pre-Solution Activity.
Receiving, from an electronic device, input data requesting issuance of an insurance policy associated with the trade secret – falls under Certain Methods of Organizing Human Activity.
Generating an insurance-policy request indicating:
that the trade secret has been registered with the trade secret registry; and
the block value – falls under Certain Methods of Organizing Human Activity.
Sending the insurance-policy request to an insurer system associated with an insurer - falls under Certain Methods of Organizing Human Activity.
Receiving, from the insurer system, an indication that the insurance policy has been issued; and
causing the indication that the insurance policy has been issued to be displayed via a user interface accessible by the electronic device – falls under Certain Methods of Organizing Human Activity.
The independent claims recite the steps of –storing trade secret document obfuscation value on a blockchain; receiving trade secret issuance request; generating, sending, receiving indication and displaying via UI that the trade secret has been registered with trade secret registry along with block value – that are similar to 
Hence, the independent claim recites abstract ideas.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
The dependent claims merely limit the abstract idea to – dialog boxes requesting insurance policy, payout value based on condition not being satisfied, value of trade secret, type of insurance – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is one or more processors.  For example, as per Para [0080], the processors may include application processor units, graphic processing units, and so forth.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that 
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – storing trade secret document obfuscation value on a blockchain; receiving trade secret issuance request; generating, sending, receiving indication and displaying via UI that the trade secret has been registered with trade secret registry along with block value – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools. Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – storing trade secret document obfuscation value on a blockchain; receiving trade secret issuance request; generating, sending, receiving indication and displaying via UI that the trade secret has been registered with trade secret registry along with block value – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11-14, 18-20
Claims 7, 11-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savanah (WO 2017/0145019 A1) in view of Guse et al. (US 2003/0097282 A1).

Claim 7:
storing, in association with a trade secret registry, a record indicating:
a document obfuscation value corresponding to a document representing a trade secret; and
a block value generated based at least in part on the document obfuscation value, the block value representing a block in a blockchain of a distributed-ledger system; receiving, from an electronic device, input data requesting issuance of an insurance policy associated with the trade secret;
(See Savanah: Page 5 lines 5 (“Repository, storing the location of the store and the secure hash of that document for later use”)
Page 14 lines 30 (“A hash of the contract can be generated and stored as metadata within the blockchain transaction, and can serve as the look-up key for referencing the contract from the blockchain”), 
generating an insurance-policy request indicating:

(See Savanah: Page 26-27 lines 25-5 (“Creation and Registry of an Asset With Hidden Ownership”))
sending the insurance-policy request to an insurer system associated with an insurer; receiving, from the insurer system, an indication that the insurance policy has been issued; and
causing the indication that the insurance policy has been issued to be displayed via a user interface accessible by the electronic device.
(See Guse: Claim 10 (“issuing an intellectual property asset title insurance policy to insure the determined title of the intellectual property asset”); Claim 11 (“trade secret”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Savanah as it relates to blockchain enforced smart contracts to include the above noted disclosure of Guse as it relates to intellectual property title insurance.  The motivation for combining the references would have been to create a public tamper proof chain of title for intellectual property assets.

Claim 14 is similar to claim 7 and hence rejected on similar grounds.

Claim 11:

receiving, from the distributed-ledger system, a second block value generated based at least in part on a second document obfuscation value corresponding to financial data associated with the trade secret, the second block value representing a second block in the blockchain of the distributed-ledger system; and
wherein the insurance-policy request includes the second block value.
(See Savanah: Pages 5, 14, 37)(See Guse: Claim 10, 11)

Claim 12:
determining, based at least in part on the record, a value of the trade secret; and wherein the insurance-policy request includes the value of the trade secret.
(See Guse: Para [0022] (“value of the intellectual property asset”))

Claim 19 is similar to claim 12 and hence rejected on similar grounds.

Claim 13:
causing display, via the user interface, of information associated with the insurance policy, the information including at least one of:
a policy type; 
a limit of liability;
a retention value; or 

(See Guse: Para [0021])

Claim 20 is similar to claim 13 and hence rejected on similar grounds.

Claim 18: 
wherein the block value comprises a first block value, the document obfuscation value comprises a first document obfuscation value, the block comprises a first block, and the operations further comprise:
receiving, from the distributed-ledger system, a second block value generated based at least in part on a second document obfuscation value corresponding to financial data associated with the trade secret, the second block value representing a second block in the blockchain of the distributed-ledger system; and
(See Savanah: See Savanah: Page 5 lines 5 (“Creates a new Contract Document with a link to the master embedded within it, storing the location of the document and secure hash of that document for later use”); Page 37 line 25 (“The second node 7 may store the second asymmetric cryptography pair in the second data store 17”)
wherein the insurance-policy request includes an indication that the financial data has been registered with the blockchain.
(See Savanah: Page 26-27 lines 25-5 (“Creation and Registry of an Asset With Hidden Ownership”))

Claims 8, 15
s 8, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savanah (WO 2017/0145019 A1) in view of Guse et al. (US 2003/0097282 A1) further in view of Stender (US 7,343,310 B1).

Claim 8: 
The combination of Savanah + Guse does not specifically disclose:
wherein the input data comprises first input data, and the method further comprises:
determining, based at least in part on tag data indicating a characteristic of the document, a sequence of dialog boxes to be displayed via the user interface, the sequence of dialog boxes including text associated with applying for the insurance policy;
sending data representing the sequence of dialog boxes to the electronic device; receiving, from the electronic device, second input data indicating a response to the sequence of dialog boxes; and
wherein the insurance-policy request includes the second input data.
However, Stender discloses the above limitations (See Stender: Figs. 5-27).

Claim 15 is similar to claim 8 and hence rejected on similar grounds.

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Savanah + Guse to include the above noted disclosure of Stender as it relates to web based access to insurance 

Claims 9, 10, 16, 17
Claims 9, 10, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savanah (WO 2017/0145019 A1) in view of Guse et al. (US 2003/0097282 A1) further in view of Kolb et al. (US 2018/0218342 A1).

Claim 9: 
The combination of Savanah + Guse does not specifically disclose:
generating a log of access to the record by one or more electronic devices, the log indicating:
an identifier of individual ones of persons that accessed the record; and 
a time value at which the individual ones of the persons accessed the record;
generating, based at least in part on the log, a compliance schedule associated with the insurance policy, the compliance schedule indicating a time period during which compliance with a condition of the insurance policy may be performed by at least one of the persons; 
determining that the condition is unsatisfied prior to the time period expiring; and 
adjusting a payout value associated with the insurance policy based at least in part on determining that the condition is unsatisfied.
However, Kolb discloses the above limitation (See Kolb: Para [0049] (“expiration date of a traditional policy”), [0214] (“behavior rule as not satisfied”), [0213] (“payout notification”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Savanah + Guse to include the above noted disclosure of Kolb as it relates to risk determination.  The motivation for combining the references would have been to determine risk and liability associated with assets. 

Claim 16 is similar to claim 9 and hence rejected on similar grounds.

Claim 10:
generating, based at least in part on determining that the condition is unsatisfied prior to the time period expiring, alert data indicating that the condition is unsatisfied; and
sending the alert data to the one or more electronic devices, the alert data causing a processor of the one or more electronic devices to initiate an application and display an alert corresponding to the alert data.
(See Kolb: Para [0214] (“behavior rule as not satisfied”), [0213] (“payout notification”))

Claim 17 is similar to claim 10 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693